ORDER
LEO R. VARTAN of KEARNY, who was admitted to the bar of this State in 1969, having pleaded guilty in the United States District Court for the District of New Jersey to one count of mail fraud (18 U.S.C.A. 1341) and one count of tax fraud (26 U.S.C.A 7206(1)), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), LEO R. VARTAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *562effective immediately and until the further Order of this Court; and it is further
ORDERED that LEO R. VARTAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEO R. VARTAN comply with Rule 1:20-20 dealing with suspended attorneys.